***********
The undersigned having reviewed this matter and finding that Commissioner Ballance's November 4, 2002 Order is an interlocutory order and appeal to the Full Commission is improper at this time;
It is therefore ORDERED that defendant's request for immediate appeal of this Order to the Full Commission is hereby DENIED.  Following the issuance of a final Decision and Order by a deputy commissioner, defendant may raise this issue on appeal to the Full Commission pursuant to N.C.G.S. § 143-292.
Accordingly, plaintiff's motion to dismiss defendant's appeal of this Order is therefore moot.
This the 9th day of January 2003.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/_______________ RENEE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER